 

Exhibit 10.1

 

Certain information identified by bracketed asterisks ([ * * * ]) has been
omitted from this exhibit because it is both not material and would be
competitively harmful if publicly disclosed.

 

EXCLUSIVE LICENSE AND PRODUCT DEVELOPMENT AGREEMENT

 

THIS EXCLUSIVE LICENSE AND PRODUCT DEVELOPMENT AGREEMENT (this “Agreement”) is
entered into as of June 12, 2019 (the “Execution Date”) by and between Eton
Pharmaceuticals, Inc., a Delaware corporation with offices at 21925 W. Field
Pkwy, Suite 235, Deer Park, Illinois, USA (“ETON”), and Aucta Pharmaceuticals,
Inc., a Delaware corporation with offices at 71 Suttons Lane, Piscataway, NJ
08854 (“Aucta”) .

 

RECITALS

 

WHEREAS, ETON is engaged in the business of licensing, developing, marketing,
distributing and selling pharmaceutical drug products;

 

WHEREAS, Aucta is engaged in the business of developing pharmaceutical drug
products, including the Products (later defined);

 

WHEREAS, ETON desires to obtain an exclusive license to the Products, the
Dossiers (later defined), and Aucta Background Intellectual Property (later
defined) for Marketing the Products in the Territory, and Aucta is willing to
grant such an exclusive license to ETON under the terms and conditions set forth
herein;

 

WHEREAS, ETON will pay Aucta certain milestone, royalty and licensing payments
based on the sale of Products in the Territory under the terms and conditions
set forth herein; and

 

WHEREAS, the parties hereto agree that, unless otherwise stated, the terms
herein shall not be effective unless and until the Effective Date (later
defined) occurs.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ETON and Aucta, intending to be legally bound, hereby agree as
follows:

 

1. DEFINITIONS.

 

For the purposes of this Agreement, the following terms whether used in singular
or plural form shall have the meanings as defined below:

 

1.1 “Affiliates” means, with respect to a Party or any Third Party, any
corporation, firm, partnership or other entity that controls, is controlled by
or is under common control with such entity. For the purposes of this
definition, “control” means the ownership of at least 50% of the voting share
capital of an entity or any other comparable equity or ownership interest.

 

1.2 “ANDA Litigation” shall have the meaning ascribed to the term in Section
7.5.2 of this Agreement.

 

   

  CONFIDENTIAL

 

1.3 “Applicable Law” means the applicable laws, rules, regulations, guidelines
and requirements of any Governmental Entity related to the development,
registration, manufacture, importation, commercialization of the Products in the
Territory, the manufacture in and export from the Territory of Manufacture, or
any obligation under, or related to, this Agreement, including those obligations
applicable to the Dossiers.

 

1.4 “Aucta Background Intellectual Property” means any and all patents and
trademarks, patent and trademark applications or other patent and trademark
rights, copyrights, inventions, know-how, trade secrets, proprietary knowledge,
data, formulations, product specifications and other information owned, licensed
to or controlled by Aucta relating to the Products, including but not limited to
use, manufacture, and packaging thereof.

 

1.5 “Aucta Indemnified Parties” shall have the meaning ascribed to the term in
Section 13.2 of this Agreement.

 

1.6 “Breaching Party” shall have the meaning ascribed to the term in Section
11.2 of this Agreement.

 

1.7 “Business Day” means any day, other than Saturday, Sunday or other day on
which commercial banks are authorized or required to close in New York, New York
or Rome, Italy.

 

1.8 “Calendar Quarter” means a three (3) consecutive month period ending on
March 31, June 30, September 30 or December 31.

 

1.9 “Claim” includes a claim, notice, demand, action, proceeding, litigation,
prosecution, arbitration, investigation, judgment, award, damage, loss, cost,
expense or liability however arising, whether present, unascertained, immediate,
future or contingent, whether based in contract, tort or statute and whether
involving a Third Party or a Party or otherwise.

 

1.10 “Confidential Information” shall have the meaning ascribed to the term in
Section 9.2 of this Agreement.

 

1.11 “Dossiers” means the New Drug Applications pursuant to 21 U.S.C.
§355(b)(1)-(2), and all amendments and supplements thereof, for the Products as
set forth in Exhibit A.

 

1.12 “Effective Date” shall have the meaning ascribed to the term in Section
11.1 of this Agreement.

 

1.13 “ETON Indemnified Parties” shall have the meaning ascribed to the term in
Section 13.1 of this Agreement.

 

1.14 “FDA” means the United States Food and Drug Administration and all
divisions under its direct control or any successor organizations.

 

1.15 “Force Majeure Events” shall have the meaning ascribed to such term in
Section 15.2 of this Agreement.

 

 2 

  CONFIDENTIAL

 

1.16 “GMP” means current good manufacturing practices as defined by the FDA.

 

1.17 “Governmental Entity” means any arbitrator, court, judicial, legislative,
administrative, or regulatory agency, commission, department, board, or bureau
or body or other government authority or instrumentality or any Person or entity
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to government, whether foreign or domestic, whether
federal, state, provincial, municipal, or other.

 

1.18 “Gross Sales” shall have the meaning ascribed to the term in Section 1.26.

 

1.19 “Indemnitee” shall have the meaning ascribed to the term in Section 13.3.1
of this Agreement.

 

1.20 “Indemnitor” shall have the meaning ascribed to the term in Section 13.3.1
of this Agreement.

 

1.21 “Infringement Notification Date” shall have the meaning ascribed to the
term in Section 7.4 of this Agreement.

 

1.22 “Intellectual Rights Suit” shall have the meaning ascribed to the term in
Section 7.4 of this Agreement.

 

1.23 “Losses” means all losses, costs, damages, judgments, settlements,
interest, fees or expenses including, without limitation, all reasonable
attorneys’ fees, experts’ or consultants’ fees, expenses and costs.

 

1.24 “Market” or “Marketing” shall have the meaning ascribed to the term in
Section 2.1 of this Agreement.

 

1.25 “NDC” means a national drug code as issued by the FDA.

 

1.26 “Net Sales” means, with respect to each Product sold in the Territory, the
aggregate gross sales amount invoiced by ETON or any sublicensee or other party
authorized by ETON to wholesale or distribute the Products on an arms-length
basis to Third Parties in the Territory (“Gross Sales”), less (as applicable)
the following ETON expenses as accrued and adjusted for amounts actually taken,
consistent with ETON’S standard accounting practices in accordance with GAAP:
(a) amounts refunded or credited for returned, damaged, outdated, short-dated or
defective goods, and bad debts, and (b) all of the following: (i) taxes, duties
and other governmental charges related to the production, use or sale of the
Products (including, including without limitation the brand manufacturer’s tax
imposed pursuant to the Patient Protection and Affordable Care Act (Pub. L. No.
111-148) as amended or replaced, but not including taxes assessed against the
income derived from such sale); (ii) trade, quantity and cash discounts,
allowances, retroactive price adjustments, credit incentive payments,
chargebacks, patient support programs, and rebates (including governmental
rebates or other price reductions provided, based on sales by ETON to any
Governmental Entity or regulatory authority in respect of state or federal
Medicare, Medicaid, government pricing or similar programs;); and (iii) any
costs incurred in connection with or arising out of compliance with any Risk
Evaluation and Mitigation Strategies approved by the FDA and (iv) any expenses
associated with serialization of the Products. Distribution of Licensed Products
for clinical trials or as samples will not be deemed a “Net Sale” under this
definition.

 

 3 

  CONFIDENTIAL

 

1.27 “Party” or “Parties” means ETON or Aucta, as applicable.

 

1.28 “Payment Period” shall have the meaning ascribed to the term in Section
6.3.7 of this Agreement.

 

1.29 “Person” means any individual, partnership (general or limited),
association, corporation, limited liability company, joint venture, trust,
estate, limited liability partnership, unincorporated organization, government
(or any agency or political subdivision thereof) or other legal person or
organization.

 

1.30 “Pharmacovigilance Agreement” shall have the meaning ascribed to the term
in Section 3.4 of this Agreement.

 

1.31 “Product” or “Products” means a product or products set forth in Exhibit A
for Marketing by or for ETON in the Territory (and covered or intended to be
covered by a Dossier) and manufactured and supplied by Aucta (or a Third Party
as permitted by this Agreement) to ETON in fully packaged and labeled form and
ready for commercialization by ETON.

 

1.32 “Recall Event” shall have the meaning ascribed to that term in Section 3.4
of this Agreement.

 

1.33 “Sale Representatives FTE” shall have the meaning ascribed to the term in
Section 5.4 of this Agreement.

 

1.34 “Specification” shall mean, for a particular Product, the specifications,
methods and processes of the product, as set forth in the applicable Dossier for
that Product.

 

1.35 “Taxes” means taxes, duties, fees, premiums, assessments, imposts, levies
and other charges of any kind whatsoever imposed by any Governmental Entity,
including all interest, penalties, fines, additions to tax or other additional
amounts imposed by any Governmental Entity in respect thereof, and including
those levied on, or measured by, or referred to as, income, gross receipts,
profits, capital, transfer, land transfer, sales, goods and services, harmonized
sales, use, value-added, excise, stamp, withholding, business, franchising,
property, development, occupancy, employer health, payroll, employment, health,
social services, education and social security taxes, all surtaxes, all customs
duties and import and export taxes, countervail and anti-dumping, all license,
franchise and registration fees and all employment insurance, health insurance
and government pension plan premiums or contributions.

 

1.36 “Term” shall have the meaning ascribed to this term in Section 11.1 of this
Agreement.

 

 4 

  CONFIDENTIAL

 

1.37 “Territory” shall mean the fifty states of the United States of America,
the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
the U.S. Virgin Islands and all territories and possessions of the United States
of America and United States military bases.

 

1.38 “Territory of Manufacture” means the country where the Products is made.

 

1.39 “Third Party” means any Person other than ETON, Aucta or their respective
Affiliates.

 

1.40 “Transfer Taxes” shall have the meaning ascribed to this term in Section 10
of this Agreement.

 

2. GRANT OF RIGHTS

 

2.1 Aucta, for itself and its Affiliates, hereby grants to ETON in accordance
with the terms and conditions of this Agreement, an exclusive (even as to and
against Aucta in the Territory) right and license, including the right to
sublicense, to the Products (or any components thereof), Dossiers, and all
current and future Aucta Background Intellectual Property that is owned or
controlled by Aucta or its Affiliates for ETON to develop, manufacture, import,
use, promote, distribute, market, advertise, offer for sale or sell
(collectively, “Market”) the Products in and for the Territory. For avoidance of
doubt, Aucta and its Affiliates shall retain all rights to the Products outside
the Territory, and Aucta shall remain at all times the owner of all Products,
Dossier and Aucta Background Intellectual Property worldwide including the
Territory.

 

2.2 ETON, for itself and its Affiliates, hereby grants to Aucta in accordance
with the terms and conditions of this Agreement, a right and license, to its
trademark, including to its name and logo, that is owned or controlled by ETON
or its Affiliates for Aucta (or its authorized Third Party) to make the packs,
labels, and leaflets for the Products for sale in the Territory. For avoidance
of doubt, ETON and its Affiliates shall remain the owner of its trademarks.

 

3. PRODUCT DEVELOPMENT AND REGISTRATION

 

3.1 Development and Registration Responsibilities.

 

3.1.1 At its sole cost and expense, Aucta shall be responsible and liable for
all development and manufacturing activities required for the filing and
approval of the Dossiers for the Products in and for the Territory, including
without limitation all costs and management of any required pre-approval and
post-approval clinical or other studies.

 

3.1.2 At its sole cost and expense, Aucta shall be responsible and liable for
all regulatory activities required for the filing and approval of the Dossiers
for the Products in and for the Territory.

 

3.1.3 Aucta shall provide to ETON all regulatory and compliance-related
documents and correspondence with the FDA within five (5) Business Days after
submission or receipt of such documents or correspondence with the FDA relating
to the Products or Dossiers for the Products, including without limitation any
oral (notes thereof) and written correspondence with FDA relating to the
Products or Dossiers and any compliance-related oral (notes thereof) or written
correspondence with FDA relating to the Product(s)’ manufacturing facility(ies)’
status or deficiencies.

 

 5 

  CONFIDENTIAL

 

3.1.4 ETON will provide commercially reasonable support on regulatory
activities, when requested by Aucta and necessary for approval.

 

3.2 Registration Maintenance and Regulatory Responsibilities.

 

3.2.1 Aucta shall hold the approved Dossiers in its name and be responsible for
their maintenance. Aucta will take all actions with the FDA, including paying
all fees and conducting all communications with FDA or other Governmental
Entities as required by Applicable Law in respect of the Dossiers, including
without limitation payment of fees owed under the Prescription Drug User Fee
Act, Annual Branded Prescription Drug Fees assessed under Section 9008 of the
Patient Protection and Affordable Care Act (ACA), Public Law 111-148 (124 Stat.
119 (2010)), as amended by Section 1404 of the Health Care and Education
Reconciliation Act of 2010 (HCERA), Public Law 111-152 (124 Stat. 1029 (2010)),
or any successor laws, and preparing and filing all required reports (including
adverse drug experience reports) with the appropriate Governmental Entity.

 

3.3 ETON’s NDC Numbers. Aucta and its Affiliates shall not sell any products
under ETON’s or its Affiliates’ names or NDC numbers.

 

3.4 Medical Inquires, Product Complaints and Recalls. ETON, Aucta and a
designated third-party contract manufacturer shall share in the responsibility
for responding to any medical inquiries or complaints about any Products or
addressing any circumstances that may result in a potential recall, market
withdrawal, inventory retrieval, or similar action (“Recall Event”) as set forth
in the Pharmacovigilance Agreement attached hereto as Exhibit B (the
“Pharmacovigilance Agreement”) and to be entered into by the Parties and the
contract manufacturer as soon as practicable.

 

3.5 Competitive Products. During the Term of this Agreement, and for a period of
two (2) years thereafter, Aucta shall not research, develop, manufacture, file,
sell, market, or distribute more than two products containing the active
ingredient Lamotrigine; nor will Aucta directly or indirectly assist any other
Person or entity in carrying or any such activities. [ * * * ]

 

4. MANUFACTURE AND SUPPLY

 

4.1 ETON shall enter into a commercial supply agreement with a contract
manufacturing organization and Aucta shall enter into a commercial supply
agreement with an active pharmaceutical ingredient supplier within ninety (90)
days from the Execution Date unless otherwise agreed to by the parties in
writing.

 

4.2 If the terms of Aucta’s commercial supply agreement with the active
pharmaceutical ingredient supplier in Section 4.1 is assignable to ETON, ETON
may assume the aforementioned agreement by providing written notice to Aucta,
and Aucta will have seven (7) days from receipt of the notice to assign the
aforementioned agreement to ETON.

 

 6 

  CONFIDENTIAL

 

5. SALES, MARKETING AND DISTRIBUTION

 

5.1 ETON shall be solely responsible for the Marketing of the Products and shall
have sole and exclusive right to make all Marketing decisions for the Product in
the Territory, including without limitation to pricing, contracting,
sub-licensing, co-promoting, or any contract promotion activities.

 

5.2 ETON shall use commercially reasonable efforts to Market the Products in the
Territory during the Term of this Agreement.

 

5.3 ETON shall have the sole and exclusive right to determine all terms and
conditions of sale of the Products to its or its prospective consumers.

 

5.4 [ * * * ]

 

6. MILESTONES AND OTHER PAYMENTS

 

6.1 Licensing Fees. ETON shall pay to Aucta licensing fees of up to an amount of
five million dollars ($5,000,000) based on the following payment schedule:

 

(a) An amount of two million dollars ($2,000,000) within five (5) days of the
Effective Date of this Agreement.

 

(b) An amount of two million dollars ($2,000,000) within thirty (30) days after
the first commercial sales of Product. [ * * * ]

 

(c) An amount of one million dollars ($1,000,000) within thirty (30) days after
the issuance and listing of a patent in the Orange Book for the Product and its
Dossier, only if that patent is listed prior to the submission of an ANDA
referencing the Product and its Dossier as the reference product.

 

6.2 Commercial Milestones. ETON shall pay to Aucta a total sum amount of up to
eighteen million dollars ($18,000,000) based on Net Sales of a Product (on a
Product by Product basis) after the achievement of the following one-time
milestones for each Product:

 

(a) An amount of one million dollars ($1,000,000) upon Net Sales first exceeding
an amount of ten million dollars ($10,000,000) in a calendar year to be paid
within sixty (60) days after the calendar year end.

 

(b) An amount of two million dollars ($2,000,000) upon Net Sales first exceeding
an amount of twenty million dollars ($20,000,000) in a calendar year to be paid
within sixty (60) days after the calendar year end.

 

(c) An amount of five million dollars ($5,000,000) upon Net Sales first
exceeding an amount of fifty million dollars ($50,000,000) in a calendar year to
be paid within sixty (60) days after the calendar year end.

 

 7 

  CONFIDENTIAL

 

(d) An amount of ten million dollars ($10,000,000) upon Net Sales first
exceeding an amount of one hundred million dollars ($100,000,000) in a calendar
year to be paid within sixty (60) days after the calendar year end.

 

6.3 Royalty.

 

6.3.1 ETON shall pay to Aucta a royalty payment of [ * * * ] of Net Sales of the
Products.

 

6.3.2 [ * * * ]

 

6.3.3 If the amount of royalty payment under Section 6.3.1 is less than the
amount of royalty payment under Section 6.3.2, then ETON shall pay Aucta the
difference between royalty payments in Sections 6.3.1 and 6.3.2 within sixty
(60) days of the calendar year end, but in no event shall the difference paid be
greater than the minimum amount in Section 6.3.2.

 

6.3.4 For payments under Section 6.3, ETON shall pay Aucta royalty payments
under Section 6.3.1 or 6.3.2 only, but not under both sections concurrently.

 

6.3.5 If ETON is unable or limited in its ability to sell the Products due to
supply chain (e.g., manufacturing, API, etc.) or regulatory issues, that extend
for a period of thirty (30) days or more, the minimum royalty payment under
Section 6.3.2 shall be adjusted to prorate the annual minimum to account for the
period of inability to supply; provided, however, that the minimum royalty
payment shall be paid if the inability or limitation of sales by ETON is
directly and solely due to ETON’s gross negligence or willful misconduct.

 

6.3.6 [ * * * ]

 

6.3.7 Within thirty (30) days following the end of each Calendar Quarter
following the first commercial sale of the Product in the Territory, including
the first and last payment period which may be of a shorter duration (each, a
“Payment Period”), ETON shall: (a) compute and report to Aucta in a mutually
acceptable format the Net Sales for each Product sold in the Territory during
the Payment Period, and (b) pay to Aucta the appropriate royalty payment under
Section 6.3 within thirty (30) days of the delivery of the report.

 

6.4 [ * * * ]

 

6.5 Interim and Final True-Ups. During the Term, on an annual basis, following
the first (1st) calendar year from launch of Product and on a Product-by-Product
basis, ETON shall perform an interim “true-up” reconciliation and shall provide
Aucta with a written report of such outlining the deductions specified in the
definition of Net Sales. The reconciliation shall be based on actual cash paid
or credits issued or accrued in accordance with GAAP and company practices
consistently applied, including any amounts irrevocably committed but not yet
paid at the end of the preceding calendar year. If the foregoing reconciliation
report shows either an underpayment or an overpayment between the Parties, the
Party owing payment to the other Party shall pay the amount of the difference to
the other Party within thirty (30) days after the date of delivery of such
report. In addition, within twenty-five (25) months after the termination or
expiration of the Term and on a Product-by-Product basis, ETON shall perform a
final “true-up” reconciliation and shall provide Aucta with a written report of
such outlining the deductions specified in the definition of Net Sales. If the
foregoing reconciliation report shows either an underpayment or an overpayment
between the Parties, the Party owing payment to the other Party shall pay the
amount of the difference to the other Party within thirty (30) days after the
date of delivery of such report.

 

 8 

  CONFIDENTIAL

 

6.6 Taxes. Each Party shall be responsible for and shall pay all Taxes payable
on any income earned or received by it during the Term. Where required by law,
ETON shall have the right to withhold applicable Taxes from any payments to be
made hereunder by ETON to Aucta. Any Tax, duty or other levy paid or required to
be withheld by ETON on account of any payments payable to Aucta under this
Agreement shall be deducted from the amount of payments due to Aucta. ETON shall
secure and promptly send to Aucta proof of such Taxes, duties or other levies
withheld and paid by ETON for the benefit of Aucta. Each Party agrees to
cooperate with the other Party in claiming exemptions from such deductions or
withholdings under any agreement or treaty from time to time in effect.

 

6.7 Audits. Each Party shall permit an independent certified public accounting
firm selected by the auditing Party and reasonably acceptable to the
non-auditing Party, that has agreed to be bound by a confidentiality agreement
reasonably acceptable to the Parties, to have access, during normal business
hours and upon reasonable prior notice (not more often than once in any calendar
year), to those books and records maintained by the non-auditing Party necessary
for the auditing Party to verify the accuracy of the non-auditing Party’s
calculations under this Section 6 and/or cost of Product(s) for any period
ending not more than two (2) years prior to the date of such request, subject to
any limitations in scope necessary to comply with Applicable Law, Third Party
confidentiality restrictions, or maintain legal privilege, including but not
limited to Third Party pricing information. All such information shall be
retained on a confidential basis by the accounting firm, and such accounting
firm’s use of such information shall be limited to the aforementioned
verification. Unless otherwise agreed to by the Parties in writing, the
accounting firm shall not be paid on a contingency or similar basis.

 

6.8 Accounting. ETON and Aucta shall calculate and record calculations under
this Section 6 and with respect to Product(s) cost in accordance with U.S. GAAP,
and shall maintain all books and records related thereto in accordance with
standard cost accounting policies and practices, in accordance with U.S. GAAP
for the Term plus an additional three (3) years thereafter.

 

7. PATENT PROSECUTION AND LITIGATION

 

7.1 At its sole cost and expense, Aucta shall be solely responsible and liable
for any litigation in connection with the Product’s development, and the Aucta
Background Intellectual Property other than ANDA Litigation covered below in
Section 7.5.

 

7.2 At its sole cost and expense, ETON shall be solely responsible and liable
for any non-patent litigation in connection with its sales and marketing
activities.

 

 9 

  CONFIDENTIAL

 

7.3 Patent Prosecution. Each Party shall be responsible, at its own expense, for
filing and prosecuting such patent applications, as it deems appropriate, and
for paying maintenance fees on any patents issuing therefrom, for the Term, with
respect to intellectual property owned by it that relate to or are used in
connection with the manufacture, sale or use of the Product. Notwithstanding
anything herein to the contrary, and in the event that that the Aucta Background
Intellectual Property includes patent(s) and or patent application(s), Aucta, at
its sole cost and expense, shall maintain and protect the Aucta Background
Intellectual Property and continue to prosecute and maintain its patents
included in the Aucta Background Intellectual Property and shall keep ETON
advised of material actions relative to the same. Should Aucta contemplate
abandoning or otherwise forfeiting any patent/patent applications or patent
rights in the Aucta Background Intellectual Property, Aucta shall notify ETON in
advance of such contemplation. In such an event, ETON may pursue maintaining
such patent(s) or filing and prosecuting such patent applications relating to
the Products, at its own cost and expense, and shall obtain from Aucta rights
and licenses to those patents and patent applications with the same scope as
that in Section 2.1. Aucta shall maintain the confidentiality of any trade
secrets included in the Aucta Background Intellectual Property. Each Party shall
promptly render all necessary assistance reasonably requested by the other
Party, at the requesting Party’s expense, in applying for and prosecuting patent
applications based on intellectual property owned by such other Party pursuant
to this Agreement.

 

7.4 Notice of Infringement. If either Party shall learn of (a) any claim or
assertion that the manufacture, use or marketing of the Product under this
Agreement, or any other action taken by either party in performance of its
obligations hereunder infringes, misappropriates or otherwise violates the
intellectual property rights of any Third Party, or (b) the actual or threatened
infringement, misappropriation or other violation by any Third Party of the
intellectual property rights of any party that are the subject of this Agreement
(“Intellectual Rights Suits”), then the Party becoming so informed shall as soon
as reasonably practicable, but in all events within three (3) Business Days
thereafter (the “Infringement Notification Date”), notify the other Party of
such claim or assertion, or actual or threatened infringement, misappropriation
or other violation.

 

7.5 Intellectual Rights Suit.

 

7.5.1 Other than an ANDA Litigation covered below in Section 7.5.2, Aucta shall
at its sole cost and expense be solely responsible and liable for and assume the
direction and control of any Intellectual Rights Suit and the defense of claims
arising therefrom, including, without limitation, the selection of legal
counsel; provided, however, that Aucta shall keep ETON apprised of material
developments. ETON shall fully cooperate with Aucta in the defense of any such
Intellectual Rights Suit (regardless of which Party is a named party to such
suit), including joining as a party to the suit, and shall be consulted by Aucta
in connection with the settlement of any such Intellectual Rights Suit. Except
as otherwise set forth in this Agreement, Aucta shall be responsible for all
reasonable attorneys’ fees and costs, settlement amounts and/or awarded damages
incurred by Aucta or by ETON at the request of Aucta or with Aucta’s approval in
connection with the defense of Intellectual Rights Suit covered by this Section
7.5.1 provided such is directly related to this Agreement.

 

 10 

  CONFIDENTIAL

 

7.5.2 If the Intellectual Rights Suit relates to the submission to the FDA of an
Abbreviated New Drug Application with a Paragraph IV certification to a patent
or patents listed in the Orange Book in connection with the Product’s Dossier
(“ANDA Litigation”), then Aucta in consultation and coordination with ETON shall
jointly control the ANDA Litigation(s) and the defense of claims arising
therefrom, including, without limitation, the selection of legal counsel;
provided, however, that in the event of a disagreement about the conduct of the
litigation or selection of counsel that is not resolved through good faith
negotiation, Aucta shall have the right to make any final decisions. Aucta and
ETON shall share equally the costs of litigating any ANDA Litigation and each
party shall fully cooperate with the other in any such ANDA Litigation
(regardless of which Party is a named party to such suit), including joining as
a party to the suit, if necessary. No settlement shall be made of an ANDA
Litigation without the consent of both Parties, such consent not to be
unreasonably withheld.

 

7.5.3 The Parties agree that they will not, whether in the context of the
Intellectual Rights Suit, ANDA Litigation or otherwise related thereto, without
the prior written consent of the other Party enter into any agreement or
arrangement with any Third Party which in any way compromises, relinquishes,
waives, or otherwise affects, in whole or in part, the rights of the other Party
under this Agreement or in respect of the Product, including, without
limitation, any patent rights related to the Product.

 

7.6 Sections 7.1, 7.2 and 7.5 shall survive termination or expiration of this
Agreement.

 

8. INSURANCE

 

At all times from the first commercial sale of any Product(s) or after the
Effective Date through the date which is five (5) years after the final sale of
such Product(s), the Parties will maintain general liability insurance in
amounts that are reasonable and customary in the pharmaceutical industry,
provided in no event shall the general liability insurance amounts be less than
five million dollars ($5,000,000) per occurrence and ten million dollars
($10,000,000) in the aggregate limit of liability per year. The Parties shall
provide written proof of such insurance to each other upon request.

 

9. CONFIDENTIAL INFORMATION; PUBLICITY

 

9.1 Confidential Information. Each Party agrees that it shall not, without the
prior written consent of the other Party, (i) disclose to any Person such other
Party’s Confidential Information (as defined below), except to those of its and
its Affiliates’ employees or representatives who need to know such information
for the purpose of exploiting its rights or fulfilling its obligations under
this Agreement (and then only to the extent that such persons are under an
obligation to maintain the confidentiality of the Confidential Information), or
(ii) use any of such other Party’s Confidential Information for any reason other
than as contemplated by this Agreement. If a Party has been advised by legal
counsel that disclosure of Confidential Information of the other Party is
required to be made under Applicable Law (including to the FDA or pursuant to
the requirements of a national securities exchange or another similar regulatory
body on which it’s or any of its Affiliates stock trades) or pursuant to
documents subpoena, civil investigative demand, interrogatories, requests for
information, or other similar process, the Party required to disclose the
Confidential Information shall (to the extent legally permitted) provide the
other Party with prompt written notice of such request or demands or other
similar process so that such other Party may seek an appropriate protective
order or waive the disclosing Party’s compliance with the provisions of this
Section. In the absence of a protective order or waiver or other remedy, the
Party required to disclose the other Party’s Confidential Information may
disclose only that portion of the Confidential Information that its legal
counsel advises it is legally required to disclose, provided that it exercises
its commercially reasonable efforts to preserve the confidentiality of such
other Party’s Confidential Information, at such other Party’s expense, including
by cooperating with such other Party to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Confidential Information. Confidential Information shall remain the sole
property of the disclosing Party and all Confidential Information furnished in
written form (and all copies thereof) shall be promptly returned to the
disclosing Party or destroyed by the receiving Party at the disclosing Party’s
request; provided, however, that the receiving Party may retain copies of such
Confidential Information as necessary for its compliance obligations under
Applicable Laws and any archival purposes, subject to the ongoing obligation to
maintain the confidentiality of such information. This Section 9.1 shall survive
termination or expiration of this Agreement and continue in effect thereafter
for a period of five (5) years.

 

 11 

  CONFIDENTIAL

 

9.2 Definition of Confidential Information. The term “Confidential Information”
as used in this Agreement means all confidential information relating to the
Parties’ business and operation, this Agreement’s term sheet, this Agreement and
its terms, or other technical, business or financial information provided by the
Parties as contemplated by this Agreement. The term “Confidential Information”
does not include information that (A) becomes generally available to the public
other than as a result of disclosure by the receiving Party, (B) becomes
available to the receiving Party on a non-confidential basis from a source other
than the disclosing Party, provided that such source is not known by the
receiving Party to be bound by a confidentiality agreement with the disclosing
Party, (C) was previously known by the receiving Party as evidenced by the
receiving Party’s written records, or (D) was independently developed by the
receiving Party without use of or reliance on the Confidential Information.

 

9.3 Public Announcement. Neither ETON, Aucta nor any of their respective
Affiliates shall issue any press release or make any public announcement with
respect to this Agreement and the transactions contemplated hereby without
obtaining the prior written consent of the other Party, except as may be
required by Applicable Law or stock exchange rules on which a Party or its
Affiliates stock trades.

 

10. TRANSFER TAXES

 

All transfer, sales, value added, stamp duty and similar Taxes (“Transfer
Taxes”) payable to the U.S. government in connection with the transaction
contemplated hereby will be borne by ETON and all Transfer Taxes payable to an
ex-U.S. government in connection with the transaction contemplated hereby will
be borne by Aucta.

 

 12 

  CONFIDENTIAL

 

11. TERM AND TERMINATION

 

11.1 Term. The term of this Agreement shall automatically become effective upon
the occurrence of (i) ETON executing a commercial supply agreement with a
contract manufacturing organization within forty-five (45) days of the Execution
Date, provided that ETON has exercised best efforts to execute such agreement
and the failure to execute is solely caused by the refusal or inability of the
proposed manufacturing organization to sign a reasonable agreement; and (ii)
acceptance for review of the Dossier or marketing application for [ * * * ] by
the FDA no later than September 2, 2019 (such date, the “Effective Date”) and
shall end upon the termination or expiration of the Agreement as set forth in
Section 11 (the “Term”). For avoidance of doubt, all rights conferred to ETON
under this Agreement for the purpose of allowing ETON to Market the Product in
the Territory shall continue until a Party terminates this Agreement. Aucta
should continue to receive 15% of Net Sales Royalty for as long as ETON is
selling the Product(s) in the Territory, unless otherwise agreed to under this
Agreement. The obligations of ETON to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment or ETON’s waiver of the
occurrence of the Effective Date.

 

11.2 Termination for Breach. The Agreement may be terminated by either Party by
written notice to the other at any time if the other Party (the “Breaching
Party”) is in material breach or default of any of its obligations hereunder or
any of its representations or warranties as follows: (i) the terminating Party
shall send a written notice of the material breach or material default to the
Breaching Party and (ii) the termination shall become effective a) thirty (30)
days after sending notice of the breach if the breach is non-payment of amounts
due hereunder, such as milestone, minimum royalty or royalties amounts and b)
sixty (60) days after sending notice of the breach for all other breaches unless
the Breaching Party has cured any such material breach or material default prior
to the expiration of the thirty (30) or sixty (60) day period as the case may
be; or if for non-payment breaches such material default or material breach is
not capable of being cured within such sixty (60) day period and the Breaching
Party has commenced activities reasonably expected to cure such material breach
or material default within such sixty (60) day period and thereafter uses
diligent efforts to complete the cure as soon as practicable, but in no event
shall such period exceed ninety (90) days.

 

11.3 Termination for Bankruptcy. Either Party may immediately terminate the
Agreement in whole or in part if the other Party: (a) makes an assignment for
the benefit of creditors, admits in writing its inability to pay debts as they
mature, or ceases operating in the normal course of business; (b) has a receiver
or trustee appointed by a court over the Party or any substantial part of the
Party’s assets; (c) becomes insolvent or is unable to pay its debts as they
become due; (d) authorizes, applies for or consents to the appointment of a
trustee or liquidator of all or a substantial part of its assets or has
proceedings seeking such an appointment commenced against it which are not
terminated within ninety (90) days of such commencement; (e) has any substantial
part of its property subjected to any levy, seizure, assignment or sale for, or
by any creditor or governmental agency without said levy, seizure, assignment or
sale being lifted, released, reversed or satisfied within ten (10) days; (f)
files a voluntary petition under any chapters of the United States Bankruptcy
Code or any other insolvency law or an involuntary proceeding has been commenced
by any Party against the Party under any one of the chapters of the United
States Bankruptcy Code or any other insolvency law and (A) the proceeding has
been pending for at least sixty (60) days; or (B) the Party has consented,
either expressly or by operation of law, to the entry of an order for relief; or
(C) the Party has been decreed or adjudged a debtor or equivalent.

 

 13 

  CONFIDENTIAL

 

11.4 Termination Other than for Breach or Insolvency.

 

(a) ETON has the right to terminate this Agreement at any time at its sole
discretion if the Dossier or marketing application for the Product is not
approved by December 31, 2020 or at a later time if agreed to in writing by the
Parties.

 

(b) ETON has the right to terminate this Agreement after approval of the Dossier
or marketing application for the Product (or added new product), at its sole
discretion, upon providing one hundred eighty (180) days’ written notice to
Aucta.

 

(c) If Aucta terminates under Section 11.2 or 11.3, or if ETON terminates under
Section 11.4(b), ETON shall continue to market the Products as before notice of
termination, receive revenue and pay associated costs for selling the Product(s)
during any notice period. After termination is effective and Aucta assumes
control of the Product, ETON will provide, to the extent practicable, transition
services to Aucta to include assistance with Product distribution, processing of
rebates, drug safety, etc. at Aucta’s cost for such services, for a reasonable
period of time as mutually determined by the Parties but not to exceed one
hundred eighty (180) days following termination so that Aucta can get its own
such services in place. The Parties shall determine the rate for such additional
transition services as may be required. The objective of this clause is to
provide reasonable assurance that a termination does not disrupt the supply of
Product)s) to the market if possible and both parties shall work in good faith
to try and avoid any disruption in the marketing or supply of Products during
termination and transfer of Products sales back to Aucta.

 

11.5 Effect of Termination or Expiration: Surviving Obligations.

 

11.5.1 If this Agreement is terminated by ETON (i) under Section 11.3, in
addition to any remedies that ETON is entitled to, then (a) Aucta shall transfer
ownership of the Dossiers to an Aucta shareholder-controlled entity to enable
ETON to continue to commercialize the Products in the Territory; or (ii) under
Section 11.4(a) and (b), in addition to any remedies that ETON is entitled to,
then (a) Aucta may keep all the payments under Section 6 paid by ETON up to the
point of termination, (b) all rights of Aucta granted to ETON shall revert to
Aucta, and (c) ETON shall request consent from the contract manufacturing
organization (if necessary) that the commercial supply agreement with the
contract manufacturing organization be assigned to Aucta.

 

11.5.2 If this Agreement is terminated by Aucta under Section 11.2 or 11.3, then
(a) ETON shall have the right to, and Aucta shall hereby grant ETON a license
to, Market or otherwise dispose of any existing inventory of any Products then
in ETON’s possession subject to paying all Royalties and other amounts due
hereunder for such sales, (b) Aucta may keep all the payments under Section 6
paid by ETON up to the point of termination and for ETON’s disposal of remaining
inventory and Aucta is free to commercialize or relicense the Product with no
further obligations owed to ETON, (c) ETON shall refrain from holding itself out
as Aucta’s distributor, in particular, eliminate any reference to the Product
and Aucta from its business, trade style and promotional material, and (d) ETON
shall transfer all rights, licenses within thirty (30) days of termination.

 

 14 

  CONFIDENTIAL

 

11.5.3 This Section 11.5 shall survive termination or expiration of this
Agreement.

 

12. REPRESENTATIONS AND WARRANTIES

 

12.1 ETON Representations and Warranties. ETON represents and warrants to Aucta
that:

 

12.1.1 it has the corporate power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby;

 

12.1.2 neither the execution and delivery of this Agreement by it, nor its
performance hereunder, conflicts with or will result in any violation or breach
of, or constitutes (with or without due notice or lapse of time or both) a
default under any of the terms or conditions of any note, indenture, license,
agreement or other instrument or obligation to which it is a party or by which
it or any of its properties or assets may be bound; or to its best knowledge,
violates any Applicable Law;

 

12.1.3 this Agreement is a legal, valid and binding agreement of ETON,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing), regardless of whether considered in a proceeding
in equity or at law; and

 

12.1.4 it has not been debarred, is not subject to debarment, and will not use,
in any capacity in connection with the obligations to be performed under this
Agreement, any person who has been debarred pursuant to Section 306 of the
United States Food, Drug and Cosmetic Act;

 

12.1.5 there is no Claim, suit, investigation, action or proceeding pending or
threatened against ETON before any court, governmental agency, or arbitration
panel which may in any way materially adversely affect the performance of its
obligations hereunder or transaction contemplated by this Agreement;

 

12.1.6 it has not and will not enter into any contract or any other transaction
with any Third Party or Affiliate that conflicts with or derogates from its
undertakings hereunder;

 

12.1.7 it has and will at all times during Term have requisite expertise,
experience, personnel, equipment and skill to perform its obligations hereunder;
and

 

12.1.8 it has obtained or will maintain to the extent necessary for its
performance of activities with respect to the Products under this Agreement all
required licenses, authorizations, and approvals required by federal, state, or
local governmental authorities, including the FDA and any other applicable
regulatory agency to the extent it is selling, supplying, manufacture, export
and supply each Product for the Territory and in accordance with this Agreement

 

 15 

  CONFIDENTIAL

 

12.1.9 it will not make nor will it promise to make any payment in violation of
the U. S. Foreign Corrupt Practices Act or similar applicable local, federal or
national law.

 

12.2 Aucta Representation and Warranties. Aucta represents and warrants to ETON
that:

 

12.2.1 it has the corporate power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby;

 

12.2.2 neither the execution and delivery of this Agreement by it, nor its
performance hereunder, conflicts with or will result in any violation or breach
of, or constitutes (with or without due notice or lapse of time or both) a
default under any of the terms or conditions of any note, indenture, license,
agreement or other instrument or obligation to which it is a Party or by which
it or any of its properties or assets may be bound; or to its best knowledge,
violates any Applicable Law;

 

12.2.3 this Agreement is a legal, valid and binding agreement of Aucta,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing), regardless of whether considered in a proceeding
in equity or at law;

 

12.2.4 it has not been debarred, is not subject to debarment, and will not use,
in any capacity in connection with the obligations to be performed under this
Agreement, any person who has been debarred pursuant to Section 306 of the
United States Food, Drug and Cosmetic Act;

 

12.2.5 there is no Claim, suit, investigation, action or proceeding pending or
threatened against Aucta before any court, governmental agency, or arbitration
panel which may in any way materially adversely affect the performance of its
obligations hereunder or transaction contemplated by this Agreement;

 

12.2.6 it will not divest, sell, fail to maintain or otherwise dispose of any
Dossier related to Products during the Term of this Agreement;

 

12.2.7 it has not and will not enter into any contract or any other transaction
with any Third Party or Affiliate that conflicts with or derogates from its
undertakings hereunder;

 

12.2.8 it has and will at all times during Term have requisite expertise,
experience, personnel, equipment and skill to perform its obligations hereunder;

 

12.2.9 it has the unencumbered right to Products, Dossiers for the Products and
Aucta Background Intellectual Property and the right, power and authority to
grant a license to ETON hereunder;

 

 16 

  CONFIDENTIAL

 

12.2.10 it will not make nor will it promise to make any payment in violation of
the U. S. Foreign Corrupt Practices Act or similar applicable local, federal or
national law;

 

12.2.11 it has obtained and will maintain all required licenses, authorizations,
and approvals required by federal, state, or local governmental authorities,
including the FDA and any other applicable regulatory agency to manufacture,
export and supply each Product for the Territory and in accordance with this
Agreement;

 

12.2.12 all Product supplied to ETON by Aucta or its contract manufacturer
shall: (i) meet the applicable Specifications at the time of shipment; (ii) meet
regulatory requirements of any relevant regulatory authority in the Territory
and Territory of Manufacture; (iii) be manufactured, packaged, tested, stored
and shipped in accordance with applicable GMP, the Dossier, Applicable Law and
this Agreement; (iv) not be adulterated or misbranded under the U. S. Food, Drug
and Cosmetic Act or any other relevant laws and regulations as amended from time
to time; and (v) be produced, packaged, tested and stored in facilities that
have been approved by applicable regulatory authorities to the extent required
by Applicable Laws;

 

12.2.13 Aucta has not been informed of any proceeding or similar action pending
or threatened in writing seeking the revocation, suspension or amendment of any
Dossiers for reasons related to safety or efficacy;

 

12.2.14 The FDA has not requested or demanded in writing that Aucta discontinue
any Dossiers for reasons related to safety or efficacy;

 

12.2.15 Aucta has not been informed of any pending or threatened in writing
product liability claims relating to any Product; and

 

12.2.16 Aucta has not been informed of any pending or threatened in writing
Claims alleging infringement of a Third Party’s intellectual property rights
relating to any Dossiers or the use, manufacture, import, distribution, sale or
offer for sale of any Product.

 

12.3 Survival of Representations and Warranties. Other than the representations
of Sections 12.1.5, 12.2.13, 12.2.14, 12.2.15 and 12.2.16, which are made as of
the date of execution of this Agreement, all representations and warranties of
ETON and Aucta contained herein or made pursuant hereto shall be ongoing during
the Term and for a period of twelve (12) months thereafter. In the event of any
breach of the representations and warranties set forth herein, the applicable
Party shall immediately notify the other Party of such breach.

 

13. INDEMNIFICATION

 

13.1 Aucta’s Indemnification Obligations. Aucta shall indemnify, defend and hold
ETON and its owners, officers, directors, Affiliates, and employees
(collectively, “ETON Indemnified Parties”) harmless from and against any and all
Losses arising out of or resulting from any Third Party Claims made or suits
brought against ETON Indemnified Parties which arise or result from (i) Aucta’s
material breach of any of its representations, warranties or covenants set forth
in this Agreement, or any of its obligations hereunder; (ii) Aucta’s
manufacture, registration, handling, storage, use, transportation of any Product
on or after the Effective Date, including, without limitation, any Claim for
personal injury or death, to the extent such Third Party Claims arise from the
period of time commencing on or after the Effective Date and to the extent such
is not attributable to ETON’s breach of this Agreement or any Applicable Laws;
or (iii) Aucta’s negligence or willful misconduct with regard to the Products to
the extent such is not attributable to ETON’s breach of this Agreement or any
Applicable Laws.

 

 17 

  CONFIDENTIAL

 

13.2 ETON’s Indemnification Obligations. ETON shall indemnify, defend and hold
Aucta and its officers, directors, and employees (collectively, “Aucta
Indemnified Parties”) harmless from and against any and all Losses arising out
of or resulting from any Third Party Claims made or suits brought against Aucta
Indemnified Parties which arise or result from (i) ETON’s material breach of any
of its representations, warranties or covenants set forth in this Agreement, or
any of its obligations hereunder; (ii) ETON’s marketing, distribution, or sale
of any Product on or after the Effective Date, including, without limitation,
any Claim for personal injury or death, to the extent such Third Party Claims
arise from the period time commencing on or after the Effective Date and to the
extent such is not attributable to Aucta’s breach of this Agreement or any
Applicable Law; or (iii) ETON’s negligence or willful misconduct with regard to
the Products to the extent such is not attributable to Aucta’s breach of this
Agreement or any Applicable Laws.

 

13.3 Indemnification Procedure.

 

13.3.1 Notice of the matter which may give rise to such Claim shall be given in
writing by the indemnitee (the “Indemnitee”) to the Party against whom
indemnification may be sought (the “Indemnitor”) as soon as reasonably
practicable after such Indemnitee becomes aware of such Claim; provided,
however, that the failure to notify the Indemnitor shall not relieve it from any
liability that it may have to the Indemnitee otherwise unless the Indemnitor
demonstrates that the defense of the underlying Claim has been materially
prejudiced by such failure to provide timely notice. Such notice shall request
indemnification and describe the potential Losses and Claim giving rise to the
request for indemnification, and provide, to the extent known and in reasonable
detail, relevant details thereof. If the Indemnitor fails to give Indemnitee
notice of its intention to defend any such Claim as provided in this Section
13.3.1. the Indemnitee involved shall have the right to assume the defense
thereof with counsel of its choice, at the Indemnitor’s expense, and defend,
settle or otherwise dispose of such Claim with the consent of the Indemnitor,
not to be unreasonably withheld or delayed.

 

13.3.2 In the event the Indemnitor elects to assume the defense of a Claim, the
Indemnitee of the Claim in question and any successor thereto shall permit
Indemnitor’s counsel and independent auditors, to the extent relevant,
reasonable access to its books and records and otherwise fully cooperate with
the Indemnitor in connection with such Claim; provided, however, that (i) the
Indemnitee shall have the right fully to participate in such defense at its own
expense; (ii) the Indemnitor’s counsel and independent auditors shall not
disclose any Confidential Information of the Indemnitee to the Indemnitor
without the Indemnitee’s consent; (iii) access shall only be given to the books
and records that are relevant to the Claim or Losses at issue. The defense by
the Indemnitor of any such actions shall not be deemed a waiver by the
Indemnitee of its right to assert a Claim with respect to the responsibility of
the Indemnitor with respect to the Claim or Losses in question. The Indemnitor
shall not have the right to settle or compromise any Claim against the
Indemnitee (that the Indemnitor has defended pursuant to this Section 13.3.2)
without the consent of the Indemnitee which shall not be unreasonably withheld
or delayed. No Indemnitee shall pay or voluntarily permit the determination of
any Losses which is subject to any such Claim while the Indemnitor is
negotiating the settlement thereof or contesting the matter, except with the
prior written consent of the Indemnitor, which consent shall not be unreasonably
withheld or delayed.

 

 18 

  CONFIDENTIAL

 

13.3.3 This Section 13 shall survive termination or expiration of this
Agreement.

 

14. LIMITATION OF LIABILITY

 

14.1 NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NEITHER PARTY SHALL BE
LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY
DAMAGES, WHETHER FORESEEABLE OR NOT, THAT ARE IN ANY WAY RELATED TO THIS
AGREEMENT.

 

15. MISCELLANEOUS

 

15.1 Governing Law; English Language. This Agreement shall be governed,
interpreted and construed in accordance with the substantive laws of the
Delaware, in the country of the United State of America, without regard to its
conflict of laws principles. To the extent that it may otherwise by applicable,
the Parties hereby expressly agree to unconditionally waive and exclude from the
operation of this Agreement the United Nations Convention on Contracts for the
International Sale of Goods, concluded at Vienna, on 11 April 1980, as amended
and as may be amended further from time to time. This Agreement has been
negotiated and drafted by the Parties in the English language. Any translation
into any other language shall not be an official version thereof. In the event
any translation of this Agreement is prepared for convenience or for any other
purpose, the provisions of the English version shall prevail.

 

15.2 Force Majeure. Neither Party shall be liable for non-performance or delay
in the fulfillment of its obligations when any such non-performance or delay
shall be occasioned by any unforeseeable cause beyond the reasonable control of
Aucta or ETON, as the case may be, including without limitation, acts of God,
fire, flood, earthquakes, explosions, sabotage, strikes or labor disturbances,
civil commotion, riots, military invasions, war, terrorism, failure of
utilities, failure of carriers, or any acts, restraints, requisitions, tariffs,
regulations, or directives issues by a Governmental Entity (“Force Majeure
Events”). In the event either Party is prevented from discharging its
obligations hereunder on account of a Force Majeure Event, such Party shall
notify the other forthwith and shall nevertheless make every endeavor in good
faith to discharge its said obligations even if in a partial or compromised
manner. If either Party is unable to perform its obligations hereunder as a
result of a Force Majeure Event for a period of thirty (30) days or greater,
then the other Party shall have the right, following sixty (60) days’ notice to
the other Party to terminate the Agreement if the Force Majeure Event still
exists following such sixty (60) day notice period. In the event Force Majeure
Event impacts the manufacture or supply of Products, the annual minimums
required under 6.3.2 shall be suspended for the period of the Force Majeure and
the annual minimum adjusted to prorate the annual minimum to account for the
period of Force Majeure suspension (e.g. one month Force Majeure reduces annual
minimum by 1/12).

 

 19 

  CONFIDENTIAL

 

15.3 Notices. All notices and other communications required or permitted to be
given or made pursuant to this Agreement shall be in writing signed by the
sender and shall be deemed duly given (a) on the date delivered, if personally
delivered, (b) on the date sent by telecopier with automatic confirmation by the
transmitting machine showing the proper number of pages were transmitted without
error, (c) on the Business Day after being sent by Federal Express or another
recognized overnight mail service which utilizes a written form of receipt for
next day or next Business Day delivery or (d) three (3) Business Days after
mailing, if mailed by U.S. postage-prepaid certified or registered mail, return
receipt requested, in each case addressed to the applicable Party at the address
set forth below; provided that a Party may change its address for receiving
notice by the proper giving of notice hereunder:

 

If to ETON, to:

 

ETON Pharmaceuticals, Inc.

21925 W. Field Pkwy, Suite 235

Deer Park, Illinois, USA

Attention: CEO

 

With a copy (which shall not constitute notice) to:

 

ETON Pharmaceuticals, Inc.

21925 W. Field Pkwy, Suite 235

Deer Park, Illinois, USA

Attention: Legal

 

if to Aucta, to:

 

Aucta Pharmaceuticals, Inc.

71 Suttons Lane

Piscataway, NJ 08854

Attention: CEO

 

15.4 Relationship of Parties. The status of the Parties under this Agreement
shall be that of independent contractors, without the authority to act on behalf
of or bind each other. Nothing in this Agreement shall be construed as
establishing a partnership or joint venture relationship between the Parties
hereto. No Party shall have the right to enter into any agreements on behalf of
the other Party, nor shall it represent to any person that it has such right or
authority. All persons employed by a Party shall be employees of such Party and
not of the other Party and all costs and obligations incurred by reason of any
such employment shall be for the account and expense of such Party.

 

 20 

  CONFIDENTIAL

 

15.5 Entire Agreement; Amendment. This Agreement (and all Exhibits attached
hereto) supersedes all prior discussions and agreements among the Parties with
respect to the subject matter hereof and contains the sole and entire agreement
among the Parties hereto with respect to the subject matter hereof. This
Agreement may not be amended or modified except in writing executed by the duly
authorized representatives of the Parties.

 

15.6 No Third-Party Beneficiaries. This Agreement is not intended to confer upon
any Person other than the Parties hereto any rights or remedies hereunder.

 

15.7 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with Applicable Law, the invalid or unenforceable
part or provision shall, provided that it does not affect the essence of this
Agreement, be replaced with a revision which accomplishes, to the greatest
extent possible, the original commercial purpose of such part or provision in a
valid and enforceable manner, and the balance of this Agreement shall remain in
full force and effect and binding upon the Parties hereto.

 

15.8 Assignment. The terms and provisions hereof shall inure to the benefit of,
and be binding upon the Parties and their respective successors and permitted
assigns. The Parties shall not assign, encumber or otherwise transfer this
Agreement or any part of it to any Third Party, without the prior written
consent of the other Party. Notwithstanding the foregoing, each Party may assign
the rights and obligations under this Agreement in whole, without consent of the
other Party, to a Third Party or Affiliate in connection with the transfer or
sale of all or substantially all of its business or in the event of a merger,
consolidation or change in control provided that the assignee assumes in writing
and becomes directly obligated to the other Party to perform all of the
obligations of assignor under this Agreement.

 

15.9 Waiver. No waiver of a breach or default hereunder shall be considered
valid unless in writing and signed by the Party giving such waiver, and no such
waiver shall be deemed a waiver of any subsequent breach or default of the same
or similar nature.

 

15.10 Survival. Any provision which by its terms is intended to survive the
termination or expiration of this Agreement will survive the termination or
expiration of this Agreement and remain in full force and effect thereafter.

 

15.11 Counterparts; PDF. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which, taken
together, shall constitute one and the same instrument. PDF and facsimile
signatures shall constitute original signatures. The Parties agree that the
electronic signatures appearing on this Agreement are the same as handwritten
signatures for the purposes of validity, enforceability and admissibility
pursuant to the Electronic Signatures in Global and National Commerce (ESIGN)
Act of 2000, and Uniform Electronic Transactions Act (UETA) model law, or
similar applicable laws.

 

[Signature Page Follows]

 

 21 

  CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written, to be effective upon the Effective Date.

 

ETON PHARMACEUTICALS, INC.       By:     Name:                              
Title:           AUCTA PHARMACEUTICALS, INC.       By:     Name:     Title:    

 

   

 

 